Title: To John Adams from Benjamin Stoddert, 11 May 1799
From: Stoddert, Benjamin
To: Adams, John




Sir,
Navy Department 11 May 1799

I do myself the honor, to enclose a Letter from Mr. Jones, Chairman of the Committee for building a Frigate at Boston, recommending William Wild and Nathaniel Clift for Lieutenants to that Ship; and also a Letter to Mr. Jones, containing Commissions for these Gentlemen, which will require your signature, should you think proper that the Appointments should be made.
I have the honor to be / with great respect & Esteem, / sir, your most obed servant

Ben Stoddert